Citation Nr: 0027673	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to benefits as a helpless child on the basis of 
permanent incapacity for self-support before attaining the 
age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1945 to June 1946.  
He died July [redacted], 1991; the appellant is his surviving son.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran's service qualified him for pension benefits, 
which he was granted effective from October 1, 1983; he died 
in July 1991.

2.  The veteran's surviving spouse died June [redacted], 1997.

3.  The appellant is the veteran's son who was born in 
December 1952; his 18th birthday was in December 1970.

4.  The competent evidence does not demonstrate that the 
appellant was permanently incapable of self-support at or 
before he attained the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to benefits as a helpless child 
on the basis of permanent incapacity for self-support before 
attaining the age of 18 have not been met.  38 U.S.C.A. §§ 
101, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.356 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service qualified him for pension benefits, 
which he was granted effective from October 1, 1983; he died 
in July 1991.  His surviving spouse died June [redacted], 1997.

In January 1998, after the death of both parents, the 
appellant filed a claim seeking Dependency and Indemnity 
Compensation (DIC) benefits.  Such benefits are available 
only to certain survivors of deceased veterans.  
38 U.S.C.A. § 1310 (West 1991).

Where there is no surviving spouse, DIC is payable to a 
surviving child of the veteran.  38 U.S.C.A. § 1313 (West 
1991 & Supp. 2000).  

The term "child" is defined in pertinent part as:

(A) [A] person who is unmarried and-(i) 
who is under the age of eighteen years; 
(ii) who, before attaining the age of 
eighteen years, became permanently 
incapable of self-support; or (iii) who, 
after attaining the age of eighteen years 
and until completion of education or 
training (but not after attaining the age 
of twenty-three years), is pursuing a 
course of instruction at an approved 
educational institution; and who is a 
legitimate child, a legally adopted 
child, a stepchild who is a member of a 
veteran's household or was a member at 
the time of the veteran's death, or an 
illegitimate child but, as to the alleged 
father, only if acknowledged in writing 
signed by him, or if he has been 
judicially ordered to contribute to the 
child's support or has been, before his 
death, judicially decreed to be the 
father of such child, or if he is 
otherwise shown by evidence satisfactory 
to the Secretary to be the father of such 
child.

38 U.S.C.A. § 101(4)(A).

The appellant in this case was born in 1952 and is currently 
47 years of age.  However, he asserts that he should be 
recognized as the "child" of the veteran for purposes of 
DIC on the grounds that he became permanently incapable of 
self support prior to reaching the age of 18.

The appellant argues that his hip disability rendered him 
permanently incapable of self support by the age of 15.  He 
also argues that he has a mental disorder that is connected 
to his hip disorder, and argues he is and has been unable to 
support himself due to such disabilities.  He thus seeks 
benefits as a helpless child.

In order to be eligible for entitlement helpless child 
benefits under 38 U.S.C.A. § 101, 38 C.F.R. § 3.356(a), the 
child must be shown to have been permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.  

Eligibility will be made solely on the basis of whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
38 C.F.R. § 3.356(b).

Principal factors for consideration are as follows:  

(1) The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.  

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self- support otherwise established.  

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.  

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356(b).

The focus of this decision must therefore be on the 
appellant's condition at the time of his 18th birthday; it is 
that condition which determines whether he is entitled to the 
status of child within the meaning of VA regulations.  The 
relevant evidence is set out below.

During his lifetime the veteran consistently identified the 
appellant as seriously disabled.  The Board notes that the 
RO, in a decision dated in November 1983, denied the veteran 
additional benefits for his son, the appellant in the instant 
claim, finding that the appellant was not permanently 
incapable of self-support despite disability involving the 
right lower extremity.  In June 1986 the RO notified the 
veteran that such claim continued to be denied.  The veteran 
did not appeal those determinations and they became final.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1999).  However, regulations provide that 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(1999).

The claims file contains a medical certificate from the 
Veteran's Memorial Medical Center dated in December 1967, 
showing treatment of the appellant for residuals of Legg-
Perthes' disease with flattening of the right femoral head 
and shortening of the right lower extremity by one inch.  The 
certificate indicates that due to "permanent disability" 
strenuous physical activities requiring full use of the right 
lower extremity were not advisable.  Also of record is an 
entry dated in November 1967 noting the veteran to be 
ambulatory with the minimal aid of crutches.  Neither record 
shows that the appellant was incapable of supporting himself 
due to his right hip problem, only that his physical 
disability required several years of treatment and impacted 
his ability to participate in strenuous physical activity.  

Of record is also a statement from Dr. S.U., dated in May 
1993 and noting treatment of the appellant for hip joint 
arthritis since May 1993.  Dr. S.U.'s statement does not 
comment on the appellant's status prior to achieving the age 
of 18, and is not pertinent to the question of whether he was 
permanently disabled and incapable of self support at or 
prior to age 18.

In 1998, a hospital discharge summary dated in August 1972 
was associated with the claims file.  Such reflects that the 
appellant was hospitalized with diagnoses of arthralgia and 
schizophrenia, of the paranoid type in partial remission.  
The appellant was 19 years old at that time and admitted for 
complaints of insomnia, a refusal to eat, and "queer 
behavior."  Such condition was stated to have onset 11 days 
prior to admission after an airplane tragedy wherein his 
niece was killed.  The report includes note of a past history 
of a hip joint disorder at age 12, managed for duration of 
three years as an outpatient.  At discharge the appellant was 
deemed mentally incompetent to handle his own funds.  
Therapeutic regiment included major tranquilizers, psychic 
energizers, and sedatives.  Although such medical records 
document serious disability and incompetence due to a mental 
disorder, the appellant was 19 at the time and the medical 
evidence is clear in noting onset subsequent to the age of 
18.  The hospital records in no way show psychiatric 
disability rendering the appellant permanently incapable of 
self support prior to age 18.  If the appellant is shown to 
have been capable of self-support at 18, VA need go no 
further.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

In his October 1998 statement the appellant argued that he 
required care of his leg for three years and was only fifteen 
years old at that time.  This statement is somewhat nebulous 
but is consistent with the notation in the 1972 hospital 
record that he was treated for a hip disability for three 
years beginning at the age of 12.  He indicated he completed 
four years of high school and did not continue to college for 
financial reasons.  He stated he was unable to get a job to 
support himself due to his disability and then his mental 
problems occurred.

The Board recognizes such arguments and further recognizes 
that the appellant has reported no employment since prior to 
turning 18.  However, the question to be answered is not 
whether the appellant was in fact employed; rather, the 
matter turns on his capacity for self support.  He has 
reported completing a high school education and the medical 
evidence of record reflects orthopedic impairment preventing 
only strenuous activity.  He seems to concede, as the 1972 
hospital record indicates, that his hip disorder required no 
treatment subsequent to the age of 15.  The unmistakable 
evidence is that his mental disorder developed after he 
reached the age of 18.  In short, the record contains no 
clinical evidence or competent opinion from which it could 
reasonably be concluded that the criteria of 38 C.F.R. § 
3.356 are met.  Thus, the claim must be denied.


ORDER

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

